           Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

AMERICAN ARMINOX INC.,                       )
                                             )          C.A. No.
                     Plaintiff,              )
                                             )
     v.                                      )
                                             )
BALL BAKER LEAKE LLC,                        )
BALL BAKER LEAKE, LLP,                       )
and JANICE PAGE, CPA,                        )
                                             )
                     Defendants.             )

                                         COMPLAINT

                                  NATURE OF THE ACTION

  1. This is an action arising out of a relationship between Plaintiff, American Arminox, Inc.,

     and defendants, Ball Baker Leake LLC, Ball Baker Leake LLP and Janice Page, who

     performed professional accounting and financial services work for Plaintiff.

                                           PARTIES

  2. Plaintiff American Arminox, Inc. (“Plaintiff”) is a Delaware corporation. Plaintiff is a

     subsidiary of Arminox A/S, a company based in Viborg, Denmark. Arminox A/S is one

     of the world’s leading suppliers of stainless steel reinforcement for use in the

     construction industry.

  3. Plaintiff is a citizen of the state of Delaware.

  4. Defendant Ball Baker Leake LLC (“Ball Baker LLC”) is a limited liability company

     formed in New York State with a principal place of business at 122 East 42nd Street, Suite

     810, New York, New York 10168.

  5. Ball Baker LLC is a citizen of the state of New York.
         Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 2 of 17



6. Defendant Ball Baker Leake, LLP (“Ball Baker LLP”) is a limited liability partnership

   formed in New York State with a principal place of business at 122 East 42nd Street, Suite

   810, New York, New York 10168.

7. Ball Baker LLP is a citizen of the state of New York.

8. Ball Baker LLC and Ball Baker LLP are collectively referenced herein as “Ball Baker.”

9. Defendant Janice Page, CPA (“Page”) is a Certified Public Account employed by Ball

   Baker. Upon information and belief, Page is a citizen of the state of New York with an

   address of 2727 Palisade Ave, Apt #9G, Bronx, NY 10463.

                            JURISDICTION AND VENUE

10. This Court has original subject matter jurisdiction over this matter pursuant to 28 U.S.C.

   § 1332 because the matter is between citizens of different states and because the amount

   in controversy exceeds $75,000.00, exclusive of interests and costs.

11. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1) because all of

   the defendants are residents of New York.

12. Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

   substantial part of the events or omissions giving rise to the claim occurred in this district.

13. Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(3) because

   all of the defendants herein are subject to the Court’s personal jurisdiction with respect to

   this action.




                                        -2-
         Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 3 of 17



                                     BACKGROUND

14. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs and

   incorporates them herein by reference.

15. At all relevant times, until July 11, 2017, Defendant Ball Baker, who held itself out as a

   firm of certified public accountants possessing the skill, ability and experience of

   certified public accountants qualified to perform accounting work, was the accounting

   firm used by Plaintiff for, among other things, filing appropriate tax documents with the

   Internal Revenue Service and other tax authorities.

16. Upon information and belief, the relationship between Defendants and Plaintiff was

   memorialized in a service agreement, the terms of which were confirmed in a January 20,

   2015 correspondence from Ball Baker to American Arminox, Inc. (collectively referred

   to as the “Agreement”).

17. Defendants’ representation and the services they provided to Plaintiff were continuing in

   nature until July 11, 2017, at which time Defendants terminated their representation of

   and services to Plaintiff in a letter dated July 11, 2017.

18. In its July 11, 2017 letter terminating services to Plaintiff, Defendant Ball Baker

   describes the services provided to Plaintiff as “bookkeeping and accounting services

   (data provided by Jean-Pierre Belmont); preparation of a compiled financial statement

   without notes for the year ended June 30; [and] the preparation [sic] corporate New York

   State and U.S. federal income tax returns.”

19. At all relevant times, until July 11, 2017, Page, as an agent, servant, and/or employee of

   Ball Baker, performed services for Plaintiff pursuant to the Agreement.




                                         -3-
         Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 4 of 17



20. At all relevant times, Page held herself out as a certified public accountant possessing the

   skill, ability and experience of a certified public accountant qualified to render

   accounting advice concerning federal, state and local tax matters, and to prepare federal

   and state tax returns for business enterprises such as Plaintiff.

21. During the course of Ball Baker and Page’s representation of Plaintiff, Ball Baker and

   Page (1) made and admitted to making multiple accounting errors in Plaintiff’s tax

   filings; and (2) engaged in a fraudulent course of action in concert with Plaintiff’s former

   CEO and director, Jean-Pierre Belmont (“Belmont”), to actively conceal material

   information from Plaintiff regarding Belmont’s misappropriation of Plaintiff’s funds.

22. As one example of the numerous errors made in Plaintiff’s U.S. federal tax filings, in

   Plaintiff’s filing for the year beginning July 1, 2015 and ending June 30, 2016, which was

   filed by Defendants on August 17, 2016, Defendants failed to report two receivables that

   Plaintiff was to take as a loss, which totaled more than $200,000.00.

23. In a December 9, 2016 e-mail to Belmont, Defendant Page stated that she was “terribly

   embarrassed because I just noticed we made a major mistake in last year’s accounting.”

24. Defendant Page further stated that Defendants had “just noticed that there were two

   invoices listed on [Belmont’s] spreadsheet that were to be reversed but we did not notice

   them on [Belmont’s] spreadsheet until [December 9].”

25. Defendant Page’s advice was to either “eliminate these receivables in the November

   accounting or redo the June 30, 2016 financials and amend those tax returns.” Incredibly,

   Defendants failed to do either.

26. Defendants also acted on their own and in concert with Belmont to conceal from Plaintiff

   various methods through which Belmont was improperly siphoning and diverting funds




                                        -4-
         Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 5 of 17



    away from Plaintiff. By way of example and not limitation, Defendants concealed from

    Plaintiff the existence of an account of Plaintiff’s funds that Defendants used to pay

    certain commissions to Belmont that were never authorized by Plaintiff.

27. Defendants also conspired and acted in concert with Belmont to hide from Plaintiff the

    actions of a company called “Amerinox,” which had been formed by Belmont.

28. The Amerinox entity was nothing more than a vehicle utilized by Belmont to convert

    goods belonging to Plaintiff and to sell them for profit to Plaintiff’s own customers,

    which deprived Plaintiff of the resulting profit and diverted the profits to Amerinox and

    ultimately, to Belmont.

29. These actions and inactions by Defendants, among others, demonstrate that Defendants

    worked directly with Belmont against the interests of Plaintiff and actively participated in

    his wrongful acts.

                                     COUNT I
                                BREACH OF CONTRACT

30. Plaintiff re-alleges all of the foregoing paragraph as if fully set forth herein.

31. Defendants had a legally binding contractual duty to provide services to Plaintiff under

    the Agreement.

32. Defendants breached the Agreement in several respects, including but not limited to the

    following:

        a. By failing and/or refusing to provide services in accordance with the standards

            outlined in the Agreement and generally applicable to professionals providing

            services similar to those provided to Plaintiff by Defendants;

        b. By failing to file accurate federal and state tax returns for Plaintiff and failing to

            file amendments to inaccurate tax returns; and



                                          -5-
         Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 6 of 17



        c. By concealing from Plaintiff, in concert with Belmont, numerous financial

            circumstances that were contrary to the interests of Plaintiff and that significantly

            damaged Plaintiff.

        d. By falsely representing that the tax returns, reviews, opinions, and reports were

            performed in accordance with generally accepted accounting principles used in

            the United States when in fact, they were not.

        e. By failing to advise Plaintiff and/or actively concealing from Plaintiff wrongful

            actions taken by Belmont of which Defendants knew or should have known,

            which he committed both in concert with Defendants and on his own, that were

            contrary to the best interests of Plaintiff or that damaged Plaintiff’s financial

            condition.

33. As a direct and proximate of Defendants’ breach of the Agreement, Plaintiff has suffered

    damages in excess of $500,000.00.

                                          COUNT II
                         BREACH OF IMPLIED COVENANT OF
                          GOOD FAITH AND FAIR DEALING

34. Plaintiff re-alleges all of the foregoing paragraphs as it fully set forth herein.

35. With respect to the Agreement, Defendants had an implied contractual obligation to:

        a. Perform and render services in a competent manner in accordance with the

            professional standard of care;

        b. Refrain from filing inaccurate tax returns and/or from failing to amend said

            inaccurate returns;

        c. Refrain from concealing information from Plaintiff regarding financial

            circumstances whose concealment would result in damage to Plaintiff;



                                          -6-
         Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 7 of 17



        d. Refrain from falsely representing that the tax returns, reviews, opinions, and

            reports were performed in accordance with generally accepted accounting

            principles used in the United States.

36. As a direct and proximate of Defendants’ breach of the implied covenant of good faith

    and fair dealing, Plaintiff has suffered damages in excess of $500,000.00.

                                         COUNT III

                                 UNJUST ENRICHMENT
                                (IN THE ALTERNATIVE)

37. Plaintiff re-alleges all of the foregoing paragraphs as it fully set forth herein.

38. This cause of action is plead in the alternative to Plaintiff’s breach of contract claims.

39. Plaintiff conferred a benefit upon Defendants by paying for professional services which

    Defendants had agreed to render as provided for herein.

40. Defendants demonstrated incompetence and committed errors and mistakes, which

    constituted negligence, gross negligence and willful misconduct, and which were in

    violation of the applicable standard of care.

41. Accordingly, to the extent that Plaintiff paid Defendants for the services rendered and if

    the Court finds that any portion of the relationship between Plaintiff and Defendants was

    not governed by a contract, Defendants have been unjustly enriched to the detriment of

    Plaintiff, who did not receive value of the services for which Defendants received

    payment.

42. Accordingly, Defendants should be required to make payment to Plaintiff to prevent

    Defendants from being unjustly enriched.




                                          -7-
        Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 8 of 17



                                       COUNT IV

       ACCOUNTING MALPRACTICE/PROFESSIONAL NEGLIGENCE

43. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs and

   incorporates them herein by reference.

44. Defendants owed a duty to Plaintiff to exercise that degree of skill and care generally

   exercised in the accounting profession, and had an obligation to observe generally

   accepted accounting principles in preparing and filing Plaintiff’s federal and state tax

   returns and in providing other business-related advice in connection with its accounting

   services.

45. In preparing and filing Plaintiff’s federal and state tax returns and in providing other

   business-related advice in connection with its accounting services, Defendants breached

   their duties to Plaintiff to exercise due professional responsibility and care and by failing

   to use the degree of skill and learning normally possessed by accountants in good

   standing in a similar practice and under like circumstances, and possessed by

   professionals in good standing in a similar practice and under like circumstances who

   provide the services that Defendants promised to provide Plaintiff.

46. By way of example and not limitation, Defendants breached their duties as follows:

       a. By failing to file accurate federal and state tax returns for Plaintiff and failing to

           file amendments to inaccurate tax returns; and

       b. By concealing, in concert with Belmont, from Plaintiff numerous financial

           circumstances that were contrary to the interests of Plaintiff and that significantly

           damaged Plaintiff.




                                        -8-
         Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 9 of 17



47. Further, Defendants falsely represented that the tax returns, reviews, opinions, and

   reports were performed in accordance with generally accepted accounting principles used

   in the United States.

48. Defendants knew or reasonably should have known that Plaintiff would rely upon their

   representations, the accuracy of the tax returns and Defendants’ reviews, opinions, and

   reports in connection with Plaintiff’s income tax returns as well as Defendants’

   representations as to the general financial condition of Plaintiff.

49. Defendants also failed to advise Plaintiff and/or actively concealed from Plaintiff the

   aforementioned wrongful actions taken by Belmont, which he committed in concert with

   Defendants or on his own, that were contrary to the best interests of Plaintiff or that

   damaged Plaintiff’s financial condition.

50. Defendants knew or should have reasonably known that Plaintiff expected that and would

   rely upon Defendants and their expertise in communicating to Plaintiff circumstances in

   which an individual (here, Belmont) took actions that were contrary to the best interests

   of Plaintiff or that damaged Plaintiff’s financial condition.

51. At all times during Defendants’ representation of Plaintiff, Plaintiff reasonably relied in

   all respects upon Defendants’ representations and the accuracy of the services provided to

   Plaintiff as accountants and professionals offering financial services.

52. By reason of the malpractice, negligence, carelessness, and recklessness of Defendants,

   Plaintiff has suffered damages, which will be proven at trial, believed to be in excess of

   $500,000.00.




                                        -9-
        Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 10 of 17



                                        COUNT V

                      FRAUDULENT MISREPRESENTATION

53. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs and

   incorporates them herein by reference.

54. Among other things, Defendants represented to Plaintiff that the tax returns, reviews,

   opinions, and reports prepared by Defendants were done so in accordance with generally

   accepted accounting principles used in the United States and in accordance with all

   applicable standards of care.

55. Defendants also affirmatively represented that they exercised independence in the

   performance of their accounting functions, and/or intentionally omitted that the

   performance of said functions was not independent.

56. An example of Defendants’ intentional and knowing lack of independence in the

   performance of their accounting functions with regard to Plaintiff is reflected in a

   December 14, 2016 email, in which Page states that her “relationship is with you

   [(Belmont)], not DK [(Denmark – i.e., Plaintiff)]. I will reveal nothing to them. Have no

   fear.”

57. Defendants knew or should have reasonably known that Plaintiff expected that and would

   rely upon Defendants and their expertise in communicating to Plaintiff circumstances in

   which an individual (here, Belmont) took actions that were contrary to the best interests

   of Plaintiff or that damaged Plaintiff’s financial condition.

58. Defendants intentionally made fraudulent misrepresentations or acted in reckless

   disregard of the truth or accuracy of the false representations they made.




                                       - 10 -
        Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 11 of 17



59. Defendants’ representations and/or omissions were material and were knowingly false

   when made.

60. Plaintiff reasonably relied to their detriment upon Defendants’ representations,

   omissions, and the accuracy and purported independence of Defendants’ advice, reports,

   and opinions regarding Plaintiff’s financial condition.

61. As a direct and proximate result of Plaintiff’s detrimental reliance upon Defendants’

   fraudulent misrepresentations, Plaintiff has suffered damages, which will be proven at

   trial, believed to be in excess of $500,000.00.

                                       COUNT VI

                         AIDING AND ABETTING FRAUD

62. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs and

   incorporates them herein by reference.

63. As detailed herein, Belmont defrauded Plaintiff by siphoning and diverting funds from

   Plaintiff.

64. Defendants knowingly participated in Belmont’s fraud with the intent to aid in his fraud.

65. Defendants took affirmative steps to further Belmont’s fraud and failed to prevent the

   fraud.

66. Defendants knew and/or reasonably should have known that the inaccurate and false

   information, representations, and opinions contained in the advice, reports, and other

   documents that they prepared for Plaintiff, at the insistence of Belmont, were not

   independent and did not accurately reflect the financial condition of Plaintiff.

67. Defendants knew and/or reasonably should have known that Belmont was causing

   Defendants to give inaccurate and false advice or provide the reports and other




                                       - 11 -
        Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 12 of 17



   documents with the intent that Plaintiff would rely upon same to conduct Plaintiff’s

   business.

68. Defendants rendered substantial assistance to Belmont in furtherance of his scheme to

   deceive and damage Plaintiff by explicitly or implicitly agreeing and/or conspiring with

   Belmont to prepare and deliver the inaccurate and false advice and reports and other

   documentation to conceal the actions taken by Belmont to siphon money from Plaintiff

   and to otherwise act contrary to the best interests of Plaintiff.

69. Plaintiff reasonably relied to its detriment upon Defendants’ representations, omissions,

   and the accuracy and purported independence of the Defendants’ inaccurate and false

   advice, reports, and other documents regarding the financial condition of Plaintiff.

70. As the direct and proximate result of the Defendants’ actions, Plaintiff has suffered

   damages in excess of $500,000.00.

                                       COUNT VII

                     AIDING AND ABETTING EMBEZZLEMENT

71. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs and

   incorporates them herein by reference.

72. As detailed herein, Belmont embezzled from Plaintiff by siphoning and diverting funds

   from Plaintiff.

73. Defendants knowingly participated in Belmont’s embezzlement with the intent to aid in

   his embezzlement.

74. Defendants took affirmative steps to further Belmont’s embezzlement and failed to

   prevent the embezzlement.




                                        - 12 -
        Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 13 of 17



75. Defendants knew and/or reasonably should have known that the inaccurate and false

   information, representations, and opinions contained in the advice, reports, and other

   documents that they prepared for Plaintiff, at the insistence of Belmont, were not

   independent and did not accurately reflect the financial condition of Plaintiff.

76. Defendants knew and/or reasonably should have known that Belmont was causing

   Defendants to give inaccurate and false advice or provide the reports and other

   documents with the intent that Plaintiff would rely upon same to conduct Plaintiff’s

   business.

77. Defendants rendered substantial assistance to Belmont in furtherance of his scheme to

   embezzle from Plaintiff by explicitly or implicitly agreeing and/or conspiring with

   Belmont to prepare and deliver the inaccurate and false advice and reports and other

   documentation to conceal the actions taken by Belmont to siphon money from Plaintiff

   and to otherwise act contrary to the best interests of Plaintiff.

78. Plaintiff reasonably relied to its detriment upon Defendants’ representations, omissions,

   and the accuracy and purported independence of the Defendants’ inaccurate and false

   advice, reports, and other documents regarding the financial condition of Plaintiff.

79. As the direct and proximate result of the Defendants’ actions, Plaintiff has suffered

   damages in excess of $500,000.00.




                                        - 13 -
        Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 14 of 17



                                      COUNT VIII

                     AIDING AND ABETTING CONVERSION

80. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs and

   incorporates them herein by reference.

81. As detailed herein, Belmont defrauded Plaintiff by siphoning and diverting funds from

   Plaintiff.

82. Defendants conspired and acted in concert with Belmont to hide from Plaintiff the actions

   of a company called “Amerinox,” which had been formed by Belmont.

83. The Amerinox entity was nothing more than a vehicle utilized by Belmont to convert

   certain goods belonging to Plaintiff and to sell them for profit to Plaintiff’s own

   customers, depriving Plaintiff of the resulting profit and diverting it to Amerinox and

   ultimately, Belmont.

84. Defendants knowingly participated in Belmont’s conversion with the intent to aid in his

   conversion.

85. Defendants took affirmative steps to further his conversion and failed to prevent the

   conversion.

86. Defendants knew and/or reasonably should have known that the inaccurate and false

   information, representations, and opinions contained in the advice, reports, and other

   documents that they prepared for Plaintiff, at the insistence of Belmont, were not

   independent and did not accurately reflect the financial condition of Plaintiff.

87. Defendants knew and/or reasonably should have known that Belmont was causing

   Defendants to give inaccurate and false advice or provide the reports and other




                                       - 14 -
        Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 15 of 17



   documents with the intent that Plaintiff would rely upon same to conduct Plaintiff’s

   business.

88. Defendants rendered substantial assistance to Belmont in furtherance of his scheme to

   deceive and damage Plaintiff by explicitly or implicitly agreeing and/or conspiring with

   Belmont to prepare and deliver the inaccurate and false advice and reports and other

   documentation to conceal the actions taken by Belmont to siphon money from Plaintiff

   and to otherwise act contrary to the best interests of Plaintiff.

89. Plaintiff reasonably relied to its detriment upon Defendants’ representations, omissions,

   and the accuracy and purported independence of the Defendants’ inaccurate and false

   advice, reports, and other documents regarding the financial condition of Plaintiff.

90. As the direct and proximate result of the Defendants’ actions, Plaintiff has suffered

   damages in excess of $500,000.00.

                                        COUNT IX

           AIDING AND ABETTING BREACH OF FIDUCIARY DUTY

91. Plaintiff repeats and realleges the allegations contained in the preceding paragraphs and

   incorporates them herein by reference.

92. As CEO of Plaintiff, Belmont owed fiduciary duties of loyalty and care to Plaintiff.

93. As part of his duties to Plaintiff, Belmont was obligated to provide Plaintiff with accurate

   information regarding the financial condition of the company.

94. Belmont also owed a fiduciary duty to Plaintiff to act in the best interests of the Company

   and to not engage in any conduct contrary to the best interests of Plaintiff.

95. Belmont knew that Plaintiff would see and rely on the advice, reports, and other

   documents that Defendants prepared at the insistence of Belmont.




                                        - 15 -
        Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 16 of 17



96. Belmont breached his fiduciary duty to Plaintiff by colluding with and/or directing

   Defendants to provide purportedly independent advice, reports, and other documents that

   concealed many of the actions that Belmont was taking that were contrary to the best

   interests of Plaintiff.

97. Defendants knowingly participated in Belmont’s breach of his fiduciary duty with the

   intent to aid in his breach of his fiduciary duty.

98. Defendants took affirmative steps to aid Belmont in his breach and failed to prevent the

   breach.

99. Defendants knew and/or reasonably should have known that the information,

   representations, and opinions contained in the advice, reports, and other documents that

   they prepared at the insistence of Belmont were not independent and did not accurately

   reflect the financial condition of Plaintiff

100.         Defendants knew and/or reasonably should have known that Belmont was causing

   Defendants to give the advice or provide the reports and other documents with the intent

   that Plaintiff rely upon same to conduct Plaintiff’s business.

101.         Defendants rendered substantial assistance to Belmont in furtherance of his

   scheme by explicitly or implicitly, agreeing or conspiring with Belmont to prepare advice

   and reports and other documentation to conceal the actions taken by Belmont to siphon

   money from Plaintiff and to otherwise act contrary to the best interest of Plaintiff.

102.         Plaintiff reasonably relied to its detriment upon the Defendants’ representations,

   omissions, and the accuracy and purported independence of the Defendants’ advice,

   reports, and other documents regarding the financial condition of Plaintiff.




                                        - 16 -
            Case 1:19-cv-06313 Document 1 Filed 07/08/19 Page 17 of 17



   103.        As the direct and proximate result of the Defendants’ actions, Plaintiff has

       suffered damages in excess of $500,000.00.

       WHEREFORE, Plaintiff American Arminox, Inc. requests that judgment be entered in

its favor and against Defendants Ball Baker Leake LLC, Ball Baker Leake, LLP, and Janice

Page, CPA in an amount to be proven at trial but in excess of Five Hundred Thousand Dollars

and Zero Cents ($500,000.00), plus pre- and post- judgment interest at the legal rate, for punitive

damages, for reasonable attorneys’ fees and expenses, and costs and for any other relief the

Court deems appropriate and just.

                                      GARIBIAN LAW OFFICES, P.C.

                                      /s/ Antranig Garibian_______________________
                                      Antranig Garibian, Esquire
                                      18 East 41st Street, 6th Floor
                                      New York, NY 10017
                                      ag@garibianlaw.com
                                      Attorneys for Plaintiff
OF COUNSEL:

CONNOLLY GALLAGHER LLP

/s/ Josiah R. Wolcott
Josiah R. Wolcott, Esq.
267 East Main Street
Newark, Delaware 19711
(302) 888-6271
Attorneys for Plaintiff
(Motion for Admission Pro Hac Vice to be filed)




                                           - 17 -
